In an action to recover damages for breach of contract, each of three defendants appeals (1) from a separate order denying motions by the individual and the corporate appellants to dismiss the amended complaint for insufficiency, and (2) from an order granting plaintiff’s motion for examination of defendants before trial. Orders, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Carswell, Johnston and Sneed, JJ., concur; MacCrate, J., not voting. [See post, p. 1150.]